Citation Nr: 0816328	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  97-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a disability 
manifested by dizziness.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to December 1971, from November 1975 to October 
1984, and from August 1985 to June 1995.  He served in 
Southwest Asia from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims as not well 
grounded.  The issues were subsequently adjudicated on the 
merits in an October 1998 hearing officer's decision.  The 
veteran failed, without apparent cause, to appear for a 
scheduled hearing in July 2004.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).  The case was remanded for 
additional development in March 2007.

The issues of entitlement to service connection for neck and 
back disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A chronic disability manifested by dizziness is not shown 
by the evidence of record.

3.  A chronic hearing loss disability for VA compensation 
purposes is not shown by the evidence of record.

4.  A bilateral hand disorder was incurred as a result of 
active service.


CONCLUSIONS OF LAW

1.  A disability manifested by dizziness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  A hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 
(2007).

3.  A bilateral hand disability was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2003, February 2004, and March 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2007.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Disability Manifested by Dizziness

Service medical records show that the veteran complained of 
occasional dizziness when bending over during his January 
1995 retirement examination.  It was noted he stated he had 
experienced dizziness when changing position over the past 
three years.  There were no reports of nausea, vomiting, or 
vision changes.  A February 1995 Ear, Nose, and Throat (ENT) 
Clinic report noted a diagnosis of benign paroxysmal postural 
vertigo (BPPV).  

At his VA audiology examination in October 1995 the veteran 
complained of frequent dizziness and vertigo.  
Electronystagmogram testing was recommended for vestibular 
complaints.  VA examination in November 1998 revealed no 
disorders secondary to ear disease such as a disturbance of 
balance.  At his April 2007 audiology examination the veteran 
stated that his dizziness was due to a drug interaction 
between his blood pressure and cholesterol medications.  On 
VA neurology examination in April 2007 he denied "having 
anymore dizziness."  An examination revealed no neurological 
deficits.  

Based upon the evidence of record, the Board finds that a 
chronic disability manifested by dizziness is not shown by 
the evidence of record.  Although the veteran received a 
diagnosis of benign paroxysmal postural vertigo during active 
service, there is no evidence of a present disability and no 
evidence of complaint or treatment for chronic dizziness.  
The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of competent evidence of a present disability, 
the veteran's claim for service connection for a disability 
manifested by dizziness must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.



Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records are negative for a 
diagnosis of hearing loss during active service.  The 
available evidence is not indicative of auditory thresholds 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz demonstrated to be 40 decibels or greater nor were the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz shown to be 26 decibels 
or greater.  A May 1991 report noted the veteran was 
routinely exposed to hazardous noise and noted a hearing loss 
profile of H1.  A February 1995 ENT Clinic report noted the 
veteran denied decreased hearing.

The veteran's January 1995 retirement examination revealed 
audiological evaluation pure tone thresholds, in decibels, 
of:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
5
5
5
20
15

VA ear examination in October 1995 noted a diagnosis of 
bilateral hearing loss due to noise exposure.  On VA 
authorized audiological evaluation in October 1995, pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
5
5
0
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
It was noted that the veteran did not report experiencing 
hearing difficulty, but that he stated he was informed his 
hearing had shown deterioration at his retirement 
examination.  He noted he had worked in an artillery unit for 
10 years.  The examiner found hearing was within normal 
limits, bilaterally, with excellent speech recognition 
ability.

In statements and personal hearing testimony the veteran 
asserted that he had some problems hearing other people talk.  
He stated his private physician told him to be careful in his 
activities and indicated his problems may be age related.  

On VA ear disease examination in November 1998 the veteran 
complained of a slight hearing loss.  He noted he was exposed 
to artillery noise during service.  The examiner stated he 
did not use a hearing aid.  The auricle, external canal, 
tympanic membrane, tympanum, and mastoid were normal.  There 
was no evidence of active ear disease nor evidence of 
symptoms secondary ear disease.  The diagnoses included 
hearing loss.  

On VA authorized audiological evaluation in November 1998, 
pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
10
5
5
15
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
A diagnosis of hearing within normal limits was provided.  

On VA authorized audiological evaluation in April 2007, pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
10
15
15
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
It was noted that the veteran reported his hearing loss had 
been progressive in nature and that his greatest difficulty 
occurred when listening to television and conversations.  A 
diagnosis of hearing within normal limits was provided.  

Based upon the evidence of record, the Board finds the 
veteran's present hearing acuity does not meet the 
requirements for a finding of "disability" for VA 
compensation purposes.  VA examinations show the criteria 
under 38 C.F.R. § 3.385 have not been met.  While a left ear 
speech recognition ability score in October 1995 did meet the 
criteria for service connection, the Board finds the overall 
medical findings and that examiner's comments that the 
veteran's speech recognition ability was excellent 
persuasively demonstrate no present disability for VA 
purposes.  There is no evidence the veteran's hearing loss is 
manifested by any flare-ups or fluctuating symptoms that 
might require reconciliation of the reported medical 
findings.  Therefore, entitlement to service connection for 
hearing loss is not warranted.  The preponderance of the 
evidence is against the veteran's claim.

Bilateral Hand Disability

Service medical records dated in January 1995 show the 
veteran complained of bony growths to the hands.  A February 
1995 orthopedic clinic report noted asymptomatic bilateral 
carpal bosses.  The examiner stated no treatment was 
necessary.  

VA examination in October 1995 noted the veteran denied 
stiffness and that there were no signs or symptoms of carpal 
tunnel syndrome.  A diagnosis of bilateral asymptomatic 
metacarpal bossing at the third metacarpal base was provided.  

On VA examination in April 2007 the veteran denied any 
history of injury to the hands, but complained of slowly 
growing lumps to the dorsum of the wrist joints.  He asserted 
they were due to repetitive heavy lifting with his hands in 
his duties as an artillery crewman.  He stated he had 
experienced gradually reduced strength, function, and range 
of motion.  He denied any treatment, numbness, neurological 
complaints, flare-ups, inflammation, or swelling.  A physical 
examination revealed identical small elevations of the dorsal 
part of the base of the first and second metacarpal joints of 
the index fingers at the wrist.  They were equally prominent 
and palpable, but were nontender.  There was no motion to the 
lumps and they were noted to be fixed and part of the bone.  
There were no synovial or ganglion cysts in the area.  Range 
of motion studies revealed dorsiflexion of 40/70.  There was 
no evidence of decreased strength and grip strength was 
normal.  There was no muscular atrophy and apposition of the 
fingers to the thumb was normal.  X-rays were normal, but 
revealed identical hypertrophy to the second metacarpal base.  
The examiner found that the veteran had restrictive motion as 
a result of the lumps at the base of the second metacarpal 
joints on the dorsum of the wrists which were as likely as 
not the result of continuous injuries to the wrist joint 
during service.  

Based upon the evidence of record, the Board finds the 
veteran's bilateral hand disorder was incurred as a result of 
active service.  The veteran's statements as to repetitive 
motion of the wrists are consistent with his presumed duties 
as an artillery crewman.  The development of carpal bosses 
were clearly shown in service and the April 2007 VA 
examiner's opinion as to etiology is persuasive.  Therefore, 
entitlement to service connection for the residuals of 
injuries to the second metacarpal joints is warranted.  


ORDER

Entitlement to service connection for a disability manifested 
by dizziness is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a bilateral hand 
disorder is allowed, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in April 2003, February 2004, and March 2007.  He was also 
notified by the February 2007 correspondence of the VCAA 
notice requirements for all elements of his claims.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service treatment records show that during his 
January 1995 retirement examination the veteran complained of 
neck and back pain.  A Physical Therapy Section report dated 
in February 1995 noted he complained of neck and back pain 
over the previous five years.  The diagnoses included 
cervical and low back pain/stiffness.  

Private medical records show the veteran sustained a job-
related back injury in July 1995.  X-ray examination in 
September 1995 revealed no significant facet arthritis.  A 
September 1995 computed tomography (CT) scan, however, 
revealed a circumferential bulge of disc material at L4-5.  A 
subsequent report included diagnoses of lumbar myofacial pain 
and lumbar radiculopathy.  

VA examination in October 1995 included a diagnosis of low 
back pain with left lower extremity radicular symptoms.  It 
was noted there was a recent history of a job-related injury.  

In statements and personal hearing testimony in support of 
his claims the veteran asserted that his post-service back 
injury was incurred because his back had been weakened by 
prior injury during active service.  He also noted that he 
had complained of neck and back pain prior to his retirement 
in 1995.  

On VA spine examination in April 2007 the veteran complained 
of cervical, thoracic, and lumbar spine strains during active 
service as a result of repeated loading and unloading of 
100 pound artillery shells.  He stated he did not seek 
treatment and did not complain about it during service, in 
essence, to protect his reputation among his peers.  The 
examiner provided diagnoses of cervical spine degenerative 
disk changes and lumbar spine mild scoliotic curve with 
minimal disc narrowing.  It was the examiner's opinion based 
upon a review of the record, clinical examination, and the 
veteran's history that it was at least as likely as not that 
his "spinal conditions [had] some relevance to his injuries 
claimed during repetitive lifting of heavy artillery 
shells."  An April 2007 VA neurological disorders examiner 
noted it was less likely that the veteran's chronic neck 
strain was the result of an injury or disease incurred or 
aggravated by active service based upon a review of the 
claims file.  

The Board notes, however, that the April 2007 VA spine 
examiner did not provide any comment as to the veteran's 
post-service occupational back injury and that the etiology 
opinion as to the cervical spine disorder is inconsistent 
with neurology examiner's findings.  In light of the 
inconsistent medical opinions of record, additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran's claims file should be 
returned to the April 2007 orthopedic and 
neurological disorder examiners, if 
available, for additional comments either 
substantiating the etiology opinions 
provided or reconciling the apparent 
inconsistent opinions provided.  If 
either of these examiners is unavailable, 
the veteran should be afforded an 
examination by an appropriate physician 
for an opinion as to the etiology of the 
current lumbar and cervical spine 
disabilities.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder and an 
examination of the veteran, the physician 
is requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a present neck or 
back disorder was incurred as a result of 
service.  All indicated examinations or 
diagnostic studies should be performed.  
A complete rationale for all opinions 
expressed should be set forth in the 
examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


